        ORDERED that the Clerk of Court accept and deposit the interpleader funds in the

amount of $25,000, plus any applicable interest, into the Court Registry Investment System

(CRIS) of this Court as soon as the business of this office allows, and the Clerk shall deposit

these funds into an interest bearing account; as further

        ORDERED that the sums so invested in the interest-bearing account shall remain on

deposit until further order of this Court; and it is further

        ORDERED that the Clerk shall deduct a fee for the handling of the funds, a fee

consistent with that authorized by the Judicial Conference of the United States and as set by the

Director of the Administrative Office; and it is further

        ORDERED that a copy of this Order shall be served upon the Clerk of this Court, or

upon the Financial Deputy Clerk.



                                        ________________________________________
                                        HON. LEWIS J. LIMAN, U.S.D.J.

                                        March 6, 2020

3981769_1




                                                   2
